DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-8 are pending in this application. Applicant’s election without traverse of Invention I (Claim 1) in the reply filed on 10/14/2021 is acknowledged. Accordingly, Claims 2-8 have been withdrawn.
This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on 07/22/2019 & 02/27/2020 have been considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  In Claim 1, line 10, “the same” should read “a same”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2017/0146254 A1 to Gheryi in view of US Patent Publication Number 2007/0184775 A1 to Perkins.

A) As per Claim 1, Gheryi teaches a fan control apparatus (Gheryi: Figure 2) comprising: 
a first sensor; 
a second sensor; 
an fan; and 
a controller, wherein 
the first sensor is provided in a first room, and is configured to acquire a measured value of at least one condition selected from conditions of atmospheric pressure, temperature, and humidity for the first room, 
the second sensor is provided in a second room adjacent to the first room, and is configured to acquire a measured value of the same condition as the at least one selected condition for the second room, 
the fan is placed at a boundary between the first and second rooms, and 
the controller is configured to control a rotational speed and rotational direction of the fan in such a manner that the measured values of the first and second sensors are the same (Gheryi: Figure 2; Paragraph 0009 & 0012; one temp sensor in top and one temp sensor in bottom with fans 21 & 31 reversible fans that have controller 40 to control fans to equalize temperature between two levels).
Gheryi does not explicitly teach that the fan is an RF fan.
However, Perkins teaches an RF fan (Perkins: Paragraph 0040).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Gheryi by making the fan control an RF fan, as taught by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) US Patent Publication Number 2018/0216843A1 to Zhou
B) US Patent Publication Number 2006/0099904A1 to Belt
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.